"VViXiLAKD, A. J.
I concur with the majority of the Court in their judgment on the ground that if the rule of the common law, sanctioning a suit by the master for an injury to the servant, is at all applicable as those relations exist in this country, still it would be necessary to extend the scope of the rule in order to embrace a case of one performing agricultural labor for a compensation fixed, *11to consist of a definite portion of the crop to be raised by the aid of such labor. In such a case the master has not an entire interest in the services of his laborer, but the hitter has an interest in the ratio of the share of the crop due him by the contract of employment. In this respect the relation is not such as can warrant the application of the rule of the common law contended for in this case. I do not regard the present case as rendering any expression necessary as to whether that rule is applicable in this country to a case of hiring for wages, nor as to the class of persons properly falling, within the designation of Servants hired for wages.